Title: To James Madison from James Breckinridge, 27 November 1819
From: Breckinridge, James
To: Madison, James


Dear Sir
Near Fincastle Nov. 27th. 1819
I have had the pleasure of receiving yours of the 4th. inst. with the Charlottesville post mark of the 15th. a few days ago & would have immediately answered it if I could have done so satisfactorily. The delay has arisen from the apprehension of not being able to get a conveyance for the clover seed. I can spare the quantity you want (10 busls.) from my own crop but I dread the uncertainty & danger of water transportation to any point on James river convenient to you & therefore have taken time to look out for some other mode of conveyance. Mr. James Gordon of my neighbourhood, tells me that in the course of about 4 weeks he will have occasion to send a cart or small waggon into your neighbourhood for a family of negroes & has promised to drop the clover seed at some point convenient to you, of which you will be advised. The article is very scarce & high here. Small quantities have been already sold at $15 pr. busl. $14 is the lowest price I have heard mentioned & unless you think that a prohibitory price I will charge it. Gordon says the carriage will be a mere trifle.
I will leave home in a few days for Richmond where I will be detained during the session of the Legislature. Directions will be left for getting the seed ready for Mr. Gordon & he will call for it unless you should advise me not to send it on by a line addressed to me in Richmond. If any accident should prevent Mr. Gordon’s sending into your neighbourhood & water transportation must be used, what point on the river would you prefer & to whom consigned? Or would not Richmond be the best? It will cost no more to get it there than to any intermediate point, & I suppose opportunities of getting it conveyed from thence to your house, must frequently occur.
Mrs. Breckinridge & the young Ladies beg that you will give their love to Mrs. Madison. Be pleased to add my best respects & regards and accept for yourself assurances of my sincere friendship.
James Breckinridge
